Citation Nr: 0932903	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to direct 
service connection for a lumbar spine disability.

2.  Entitlement to secondary service connection for a lumbar 
spine disability, claimed as secondary to service-connected 
residuals of a right ankle fracture.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1965. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Clarification of issues on appeal

The Veteran is claiming two theories of entitlement: as 
directly due to service, specifically an in-service personal 
assault and in the alternative as secondary to service-
connected residuals of a right ankle fracture.  Compare 
38 C.F.R. § 3.303, 3.310 (2008).  Because as explained below 
these claims have different procedural histories, the Board 
will deal with them separately.

Procedural history

In May 1996, the Board denied the Veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine on a direct basis 
(i.e., as having been incurred in or due to his active 
military service).  

In a January 2001 rating decision, the RO denied the 
reopening of the claim of direct service connection for 
degenerative disc disease of the lumbar spine.  
The Veteran filed a timely Notice of Disagreement (NOD) as to 
that denial.  
In April 2003, the RO issued a Statement of the Case (SOC).  
The Veteran did not perfect an appeal because he did not file 
a timely Substantive Appeal.  

In a September 2004 rating decision, the RO denied the 
reopening of the claim of direct service connection for 
degenerative disc disease of the lumbar spine.  The Veteran 
perfected an appeal of that denial.



In the September 2004 rating decision, the RO also denied 
service connection for degenerative disc disease of the 
lumbar spine, claimed as secondary to service-connected 
residuals of a right ankle fracture with post-traumatic 
arthritis.  
The Veteran perfected an appeal of that denial.

In June 2008, the Board remanded the case to the VA Appeals 
Management Center (AMC) for further development.  In a June 
2009 supplemental statement of the case (SSOC), the AMC 
continued the previous denials.  The case has been returned 
to the Board.

The Veteran was scheduled for a Travel Board hearing to be 
held in March 2008 at the RO.  The Veteran did not report for 
his hearing.  Therefore, his hearing request is considered to 
be withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

Issues no longer on appeal

In June 2008, the Board denied service connection for 
posttraumatic stress disorder (PTSD) and for depression on a 
direct basis, and denied reopening of a claim of service 
connection  for depression on a secondary basis.  Those 
issues have therefore been resolved.  See 38 C.F.R. § 20.1100 
(2008).


FINDINGS OF FACT

1.  In a January 2001 rating decision, the RO denied the 
reopening of the claim of direct service connection for a 
lumbar spine disability.  The Veteran did not file a timely 
substantive appeal as to that denial.

2.  The evidence received since the January 2001 rating 
decision does not relate to unsubstantiated facts necessary 
to substantiate the claim for direct service connection for a 
lumbar spine disability.

3.  The competent medical evidence of record does not support 
a conclusion that the Veteran's lumbar spine disability is 
caused by or aggravated by his service-connected right ankle 
disability.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision denying the Veteran's 
request to reopen his previously-denied claim of entitlement 
to direct service connection for a lumbar spine disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  The evidence received since the January 2001 rating 
decision is not new and material, and the claim of 
entitlement to direct service connection for a lumbar spine 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  A lumbar spine disability is not proximately due to or 
the result of the service-connected right ankle disability, 
nor has it been aggravated thereby.  38 C.F.R. 
§ 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a lumbar spine 
disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In June 2008, the Board remanded this case, specifically to 
obtain records from the Social Security Administration (SSA) 
and to obtain a VA medical nexus opinion regarding secondary 
service connection.

The VA Appeals Management Center attempted to obtain records 
from SSA.  However, in October 2008 SSA indicated that after 
exhaustive and comprehensive searches, no medical records 
were located and that, therefore, no such records exist and 
further efforts to obtain them would be futile.  In light of 
the above, it is obvious that further development with regard 
to SSA records would be a useless endeavor.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).

In February 2009, the Veteran underwent a VA examination.  
The examiner rendered a medical nexus opinion regarding 
secondary service connection.
The case was readjudicated in the June 2009 SSOC.

Based on this history, the Board finds that the RO has 
complied with the directives of the Board's remand, to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in a letter sent in 
November 2003, which was specifically intended to address the 
requirements of the VCAA.  In the November 2003 letter, the 
RO advised the veteran of what the evidence must show to 
establish direct service connection and of the need to submit 
new and material evidence to reopen the previously-denied 
claim.  This advisement satisfied the requirements of the 
later-decided case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that claimants must be specifically 
informed of what is required to reopen their previously-
denied claims.  

Although the November 2003 letter did not advise the Veteran 
of the evidence necessary to establish secondary service 
connection, the evidence of record indicates that the Veteran 
had actual knowledge of what is necessary to substantiate his 
secondary service connection claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

In this case, the Veteran demonstrated knowledge of the 
elements to establish secondary service connection by virtue 
of his statements.  Specifically, the Veteran argued that his 
lumbar spine disability was caused by an abnormal gait from 
his service-connected right ankle disability.  See, e.g., the 
November 2003 claim.  Also, in a March 2001 VCAA letter, the 
Veteran was specifically informed of the evidence necessary 
to establish secondary service connection.  This demonstrates 
that the Veteran was aware that the evidence would have to 
show that his service-connected right ankle disability caused 
or aggravated his lumbar spine disability.

Accordingly, the Veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the Veteran, he was 
specifically advised in the November 2003 VCAA letters to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.  

Moreover, in the November 2003 VCAA letter, the Veteran was 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if it's necessary to 
make a decision on his claims.  [VA examinations were 
conducted in July 2004 and February 2009.]

In the November 2003 VCAA letter, the Veteran was advised 
that VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
other Federal records. 

In the November 2003 VCAA letter, the Veteran was advised 
that he could or should submit the necessary evidence 
himself.   He was in essence told informed that he should 
submit any evidence in his possession relevant to his claims.  
The VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 
(Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As to these claims, element (2) is not at issue.  Element (3) 
is in dispute and was addressed by the VCAA letter described 
above.

As to elements (4) and (5), degree of disability and 
effective date, the RO and AMC have not addressed these 
elements in a VCAA letter.  However, because the Board 
concludes below new and material evidence has not been 
submitted to reopen the claim of direct service connection 
for a lumbar spine disability, and that the preponderance of 
evidence is against the claim for secondary service 
connection for a lumbar spine disability, any questions as to 
the assignment of a disability rating or an effective date 
are rendered moot.  

In addition, because there is no indication that there exists 
any evidence that could be obtained and that would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
Veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

With respect to the direct service connection claim, under 
the VCAA VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

As for the claim of secondary service connection, the Board 
finds that reasonable efforts have been made to assist the 
Veteran in obtaining evidence necessary to substantiate that 
claim, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  The 
evidence of record includes VA and private treatment records, 
a private medical statement, and reports of VA examinations.  

The Veteran has challenged the adequacy of the July 2004 VA 
examination and the February 2009 VA examination.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the medical opinions obtained 
in this case are adequate for adjudication purposes.  

In an October 2004 statement, the Veteran claims that the 
July 2004 VA examiner was an anesthesiologist.  The July 2004 
VA examination in fact was conducted by a physician's 
assistant (not an anesthesiologist).   To the extent that the 
Veteran is attempting to challenge the examiner's 
qualifications, a physician's assistant is competent to 
render a medical opinion.  See Goss v. Brown, 9 Vet. App. 109 
(1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  The reports of the July 2004 and February 2009 VA 
examinations show that the VA physician's assistant and the 
VA physician, respectively, reviewed the Veteran's claims 
file, conducted physical examinations, and provided thorough 
reasons and bases for the opinions rendered.  

In a July 2009 statement, the Veteran notes that he did not 
suffer a post-service back injury in 1998 as is stated in the 
examination report.  This appears to be true.  Various 
statements of the Veteran reflect that he injured his back in 
1990.  See, e.g., a September 1990 claim.  It is possible 
that the February 2009 VA examiner misunderstood the date of 
the Veteran's post-service back injury or this is simply a 
typographical error.   In any event, and crucially, the fact 
remains that the Veteran had a post-service back injury and 
the February 2009 VA examiner rendered an opinion based on 
the fact that the Veteran had such an injury.  The Veteran 
has not explained how the difference between 1991 and 1998  
changes the underlying basis for the examiner's opinion.

As was discussed above, pursuant to the Board's remand 
instructions the RO  attempted to obtain SSA records, without 
success.  It is clear that further requests for SSA records 
for the Veteran would be futile.

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2007).  As noted in the Introduction 
section of this decision, the Veteran failed to report for a 
Travel Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to direct 
service connection for a lumbar spine disability.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains to claims filed on 
or after August 29, 2001.  Because the Veteran's claim to 
reopen service connection for degenerative disc disease of 
the lumbar spine were initiated in August 2003, his claim 
will be adjudicated by applying the revised section 3.156, 
which is set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The Veteran filed a claim of entitlement to a non service-
connected pension in September 1991, several decades after 
service, in which he stated that he had sustained a back 
injury in August 1990.  He later filed a claim of entitlement 
to service connection on a direct basis, which was initially 
denied by the RO in an October 1993 rating decision and later 
denied by the Board in May 1996. 

The evidence of record at the time of the most recent final 
RO decision in January 2001 included service treatment 
records and a report of July 1993 VA examination.  The 
service treatment records did not reflect an in-service 
lumbar spine injury or disease.  The report of the July 1993 
VA examination, VA x-rays of the lumbar spine, and a VA 
magnetic resonating imaging (MRI) scan of the lumbar spine 
reveal degenerative joint disease of the lumbar spine and 
disc herniation at L5-S1.

The January 2001 decision

The January 2001 RO decision denied the Veteran's claim due 
to a lack of evidence of an in-service disease or injury, and 
a lack of competent medical evidence linking his current back 
disability to his military service.  The Veteran filed a 
timely notice of disagreement with the denial in the January 
2001 RO decision, and the RO issued a SOC in April 2003.  The 
Veteran, however, did not file a timely substantive appeal.  
[His VA Form 9 was not received until August 2003, which was 
untimely.  See 38 C.F.R. § 20.302].  Therefore, the January 
2001 RO decision became final.  See 38 U.S.C.A  § 7105.

The RO accepted the VA Form 9 submitted in August 2003 as a 
claim to reopen.  The September 2004 RO denial as to that 
request has been duly appealed.  
Additional evidence which has been received since January 
2001 will be discussed below.

Analysis

The "old" evidence demonstrated the existence of a lumbar 
spine disability.  
The RO denied the Veteran's claim to reopen a claim of 
entitlement to service connection for a lumbar spine 
disability due to a lack of evidence of an in-service disease 
or injury, and a lack of competent medical nexus evidence 
between the Veteran's service and his current lumbar spine 
disability, elements (2) and (3).  

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.    

Evidence added to the record since the last denial in January 
2001 includes private medical treatment records, reports of 
the July 2004 and February 2009 VA examinations, and the 
Veteran's and his spouse's contentions.

The medical records which have been added to the file 
indicate treatment of a lumbar spine disability.  This 
evidence, while new in the sense that these particular 
records had not been previously associated with the Veteran's 
claims file, is not material.  The presence of a lumbar spine 
disability was known at the time the RO denied the Veteran's 
claim to reopen in January 2001; this matter is not in 
dispute.  This medical evidence received since January 2001 
is cumulative, in that it merely reflects what was previously 
known, namely that a lumbar spine disability exists.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

Also of record are statements of the Veteran to the effect 
that his lumbar spine was injured in an in-service assault 
while working as a military policeman.  These statements are 
a reiteration of statements he made or submitted in 
connection with his previous claims.  The Veteran's repeated 
contentions are therefore not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Moreover, with regard to the Veteran's various statements 
that his current lumbar spine disability was incurred in 
service due to an in-service assault, lay statements of the 
Veteran cannot be considered material as to the medical 
question presented, whether service caused or aggravated the 
lumbar spine disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2008) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  See also Moray v. Brown, 5 Vet. App. 211 (1993) 
[lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection]; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ["[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."].   

With regard to the Veteran's spouse's November 2004 statement 
to the effect that the Veteran was injured in service, this 
statement merely amount to a reiteration of the same 
contention advanced by the Veteran and rejected by the RO in 
January 2001, namely that he sustained a back injury in 
service.  See Reid and Moray.

In short, the Board concludes that new and material evidence 
has not been submitted to reopen the claim.  The evidence 
does not relate to unestablished facts necessary to 
substantiate the claim, in-service incurrence of a lumbar 
spine disability and medical nexus.  The claim is not 
reopened, and the benefit sought on appeal remains denied.


2.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
residuals of a right ankle fracture.

Pertinent law and regulations

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2008) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The RO and AMC did not provide the Veteran with the amended 
version of 38 C.F.R. § 3.310(b).  Although the overall 
intention of the amendment to implement the Allen decision, 
the amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  The Court in Allen was not concerned 
with, and did not address, such an evidentiary requirement.  
Notably, in addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. 
§ 501 as the supporting authority and not Allen.  See 71 Fed. 
Reg. at 52,744-45.  

Therefore, the Board finds that the more favorable law is the 
holding in Allen and that the holding in Allen applies to 
this case and not the new version of 38 C.F.R. § 3.310(b).  
Accordingly, the Veteran is not prejudiced by the lack of 
notice of the new version of 38 C.F.R. § 3.310(b).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

Analysis

With respect to Wallin element (1), current disability, the 
reports of the VA examinations and private treatment records 
show diagnoses of lumbar strain, degenerative joint disease, 
degenerative disc disease, lumbar stenosis, and lumbar 
radiculopathy.  Therefore, Wallin element (1) is satisfied.

Service connection is in effect for residuals of a right 
ankle fracture with post-traumatic arthritis.  Accordingly, 
Wallin element (2) has been satisfied.

Moving to Wallin element (3), medical nexus, there is 
conflicting medical nexus evidence.  Evidence arguably 
relating the lumbar spine disability to the service-connected 
right ankle disability is an October 2003 statement of J.M., 
M.D.  The evidence against the Veteran's lumbar spine claim 
includes the reports of the July 2004 and February 2009 VA 
examinations.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Instead, in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has instructed that such 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the VA medical opinions which found 
no relationship between the Veteran's lumbar spine disability 
and the service-connected right ankle disability) outweighs 
the evidence in favor (the medical opinion of Dr. J.M. which 
found such a relationship exists between the Veteran's lumbar 
spine disability and the service-connected ankle disability.

In October 2003, Dr. J.M. stated that "[the Veteran's] 
traumatic arthritis of the right foot caused limping and 
asymmetrical pressure on the lumbar spine and contributed to 
the development of his spinal problem."  Crucially, there is 
no indication that 
Dr. J.M. was aware of the Veteran's post-service back injury 
in 1990, or that he reviewed x-rays of the right ankle and 
conducted range of motion testing of the right ankle in 
evaluating the severity of the Veteran's limp.  See Bloom v.  
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].

An addendum to a October 2003 VA examination report shows 
that the VA examiner reported verbatim the October 2003 
statement from Dr. J.M.  There is no indication that the VA 
examiner endorsed the opinion of Dr. J.M., however.  This 
cannot be considered to be a medical nexus opinion, either 
favorable or unfavorable.

The report of July 2004 VA examination contains a negative 
opinion.  The July 2004 VA examiner, a physician's assistant, 
opined that it was less likely than not that the Veteran's 
lumbar spine disability is secondary to his service-connected 
right ankle disability.  The examiner stated that it was 
doubtful that the minor changes found on x-rays of his right 
ankle were significant enough to produce a limp that would 
result in his current lumbar spine disability.  The examiner 
added that a review of a March 2004 VA examination, which was 
conducted by the same examiner, showed inconsistency with 
respect to range of motion of the right ankle.  The examiner 
indicated that observed function of the right ankle 
(evidently when the Veteran did not think himself under 
scrutiny) showed full range of motion, which was far less 
than that which was elicited during physical examination of 
the ankle.  The examiner concluded that the Veteran's report 
of pain and disability appeared disproportional to the 
finding on x-rays.  [The Board finds that this report clearly 
indicates that the Veteran was exaggerating ankle symptoms 
during the examination.]  

In light of this conflicting medical nexus evidence, the 
Board directed the AMC to obtain another medical nexus 
opinion.  There is now of record very thorough, seven-page VA 
medical opinion dated in February 2009.  The February 2009 VA 
examiner, a chief of orthopedic surgery, opined that it was 
less likely than not that the Veteran's lumbar spine 
disability, described as degenerative joint disease, was 
caused by or aggravated by the Veteran's service-connected 
right ankle disability.  The examiner's rationale was that 
the Veteran's complaints commenced after a post-service 10-
foot fall at a construction site in 1990.

The question is whether the July 2004 and February 2009 VA 
examiners were informed of relevant facts in rendering their 
medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).   The July 2004 and February 2009 VA 
examiners had access to the Veteran's claims file, unlike Dr. 
J.M.  Moreover, Dr. J.M. did not appear to be aware of the 
Veteran's post-service back injury, nor did Dr. J.M. mention 
any range of motion testing for the right ankle.  The July 
2004 VA examiner, on the other hand, was aware of the range 
of motion of the Veteran's right ankle, as well as the 
Veteran's evident exaggeration of symptoms, for the simple 
reason that the same examiner conducted the testing in March 
2004.  Likewise, the February 2009 VA examiner was aware of 
the history of the post-service back injury because the 
Veteran reported it to him.  

The Board additionally observes that the February 2009 VA 
examiner's opinion appears to be congruent with the other 
evidence of record.  The record on appeal clearly indicates 
that the Veteran injured his back in a fall in 1990, which he 
asserts forced him to quit working.  The medical evidence 
does not show either documentation of a four-decade history 
of limping as the Veteran alleges (see a September 2005 
statement of the Veteran), or a lumbar spine disability prior 
to the work injury in 1990.  

The Board observes that during the course of this appeal the 
Veteran proffered yet another theory of why he should receive 
VA monetary benefits.  The report of an October 2003 VA 
examination shows that the Veteran reported that in June 2003 
he twisted his right ankle and, as a result, fell and 
worsened his lumbar stenosis and radiculopathy.  This 
reporting is clearly history given by the Veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence].  There is absolutely 
no objective medical evidence that such a fall occurred, much 
less that the back pathology was worsened thereby.  The Board 
finds the Veteran's statement to be lacking in credibility, 
particularly given his exaggeration of ankle symptoms during 
the 1994 VA examination.  

In any event, the February 2009 examiner stated that the 
service-connected right ankle disability did not cause or 
aggravate the back disability, which was instead related to 
the fall in 1990. 

As to the Veteran's own contention that his lumbar spine 
disability is related to his service-connected right ankle 
disability, the Board again notes that as layperson without 
medical training he is not competent to comment on medical 
matters such as etiology.  See Espiritu, supra; see also 38 
C.F.R. § 3.159 (a)(1).  The statements offered by the Veteran 
are not competent medical evidence and do not serve to 
establish medical nexus.

In short, for reasons stated above the Board places greater 
weight of probative value on the findings of the July 2004 VA 
examination and February 2009 VA examination than does on the 
conclusion of the Veteran's treating physician.  Because a 
preponderance of the evidence is against the Veteran's claim 
of entitlement to secondary service connection for a lumbar 
spine disability based on either causation or aggravation, 
the claim is denied.  The benefit sought on appeal is 
accordingly denied.


ORDER

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to direct service connection 
for a lumbar spine disability is not reopened.  The benefit 
sought on appeal remains denied.

Service connection for a lumbar spine disability as secondary 
to the service-connected right ankle disability, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


